*108on petition for rehearing.
Per Curiam.
In a petition for a rehearing onr attention is called to a statement in the opinion regarding the application of the civil rights statute to soda fountains; and it is claimed that this statement is beyond the case and should be eliminated, because not necessary to a decision of the point involved. This criticism is doubtless good, although the statement could not in any event be considered anything more than dictum. However, we do not wish to prejudge any matter which may be the subject of litigation in the future, and in.view of the known methods now adopted by proprietors of soda fountains it is better, perhaps, to give no intimation about the application of the civil rights act to such institutions. All that was intended by the opinion was to state that in the cases cited it was held that statutes similar to our own did not apply to private soda fountains, places where soft drinks were , sold, or to saloons. This is what was held in these cases, and it was not the intent of this court to do more than to so state. We are not to be understood as fully approving the cases so cited. They were referred to for the strength of the argument found in the opinions and cited as analogous cases. They did not, of course, involve pure food shows; and, as this case does not raise the question as to whether there may be discrimination by saloon keepers; or private soda fountain keepers, we have no occasion to determine that question. In this respect the opinion heretofore filed should be modified, and, as so modified, the opinion will stand. ,,
The petition for rehearing must be, and it is, overruled.